CCA 20100841. On consideration of the petition for grant of review of the decision of the United States Army Court of Criminal Appeals on appeal by the United States under Article 62, Uniform Code of Military Justice, 10 U.S.C. § 862, and Appellant’s motion for a stay of the proceedings, it is ordered that said motion for a stay of the proceedings is hereby granted, and that said petition is hereby granted on the following issue:
WHETHER THE ARMY COURT OF CRIMINAL APPEALS ERRED (1) IN FINDING THAT THE MILITARY JUDGE’S SUPPRESSION OF THE IDENTIFICATION EVIDENCE WAS AN ABUSE OF DISCRETION, AND (2) IN HOLDING THAT THE PRETRIAL IDENTIFICATION PROCEDURES WERE RELIABLE UNDER THE CIRCUMSTANCES WHERE THE ARMY COURT MADE IMPERMISSIBLE FINDINGS OF FACT UNDER ARTICLE 62 AND RELIED ON SUCH FINDINGS IN OVERRULING THE MILITARY JUDGE.